Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 04/15/2022, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below).

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Brendan S. Mee (Reg. No. 43391), Attorney of Record, on 08/29/2022.

The application has been amended as follows:
(Currently amended) A computer-implemented method of processing data points included in a point cloud and converting the point cloud into a model for 3D printing, the method comprising:
defining a first water-tight mesh that contains a volume in a space, the volume including at least some of the data points, wherein the first water-tight mesh is an alpha shape, wherein the derivation of the first water-tight mesh is carried out by reducing a radius used to derive the alpha shape while monitoring a water-tightness thereof, and wherein the monitoring of the water-tightness of the alpha shape is carried out by analyzing a connectedness of points inside and outside the alpha shape by flood filling the alpha shape;
using a set of normal vectors associated with the data points to associate a signed distance value to at least some of the data points in the space;
 using the signed distance value and the connectedness derived by the flood filling to determine that a data point is one of:
inside the first water-tight mesh,
outside the first water-tight mesh, or
included in the first water-tight mesh,
defining, using the derived first water-tight mesh, [[a]] the model with respect to the determined locations of the points, excluding points which are determined to be outside the first water-tight mesh; and
printing a 3D object based on the defined model.

(Original) The method of claim 1, comprising defining a normal vector field in the space based on an interpolation applied to the set of normal vectors, wherein the set of normal vectors is one of: determined based on planes included in the first water-tight mesh and received as input.

(Original) The method of claim 1, comprising identifying a first space included in the first water-tight mesh and a second space excluded by the first water-tight mesh. 

(Original) The method of claim 1, comprising defining voxels in the space and using the signed distance function to exclude at least one of the voxels from the volume and to produce a refined, second volume.

(Original) The method of claim 4, comprising using the voxels to generate a file usable by a printer to print the refined, second volume. 

(Original) The method of claim 4, comprising, defining a second water-tight mesh inside the first water-tight mesh, and using the signed distance function to exclude, from the refined second volume, at least one of the voxels included in the first mesh and excluded from the second mesh.

(Currently Amended) A method of converting a plurality of points into a model for 3D printing, the method comprising:
deriving, from the points, a watertight mesh with respect to the points, wherein the mesh is an alpha shape and wherein the derivation of the mesh is carried out by reducing a radius used to derive the alpha shape while monitoring a water-tightness thereof by flood-filling the alpha shape, and wherein the monitoring of the water-tightness of the alpha shape is carried out by analyzing a connectedness of points inside and outside the alpha shape; 
determining, using normal vectors associated with the points, locations of the points with respect to the mesh;
using the derived mesh to define the model with respect to the determined locations of the points; and
printing a 3D object based on the defined model.

(Original) The method of claim 7, wherein the locations of the points with respect to the mesh are determined as one of: inside the mesh, outside the mesh and part of the mesh.

(Canceled) 

(Canceled) 

(Canceled)

(Currently amended) The method of claim 7, wherein the monitoring of the water-tightness of the alpha shape is further carried out by monitoring a relation between a volume of the alpha shape and the radius thereof.

 (Original) The method of claim 7, wherein the determination of the locations of the points with respect to the mesh is carried out using a vector field based on the normal vectors and further comprise determining a model body with respect to sources derived from the field model. 

(Original) The method of claim 7, wherein the determination of the locations of the points with respect to the mesh is carried out using a signed distance field defined at least locally. 

(Previously presented) The method of claim 7, further comprising identifying unintentional cavities by analyzing normal vectors or signed distances in a local surrounding thereof. 

(Previously presented) The method of claim 7, further comprising determining a color of points of the model with respect to the determined locations.

- 28. (Canceled)

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Taubin et al (US2015/0120260 A1) teaches a method of reconstructing a surface of an object. In particular, this method include estimating a non-convex hull signed distance function parameters from a data set of an object, evaluating the non-convex hull signed distance function on vertices of a volumetric mesh and a generalized Convex Hull algorithm.
Llorens (NPL: Algorithms and tools for the automatic scanning of mid-complexity 3D objects, 20165) teaches a method for reconstructing watertight mesh and alpha shapes (e.g. concave hull).
Bisson et al (US 2017/0178388 A1) teaches flood filling operation for voxel grid of a non-watertight mesh.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: “wherein the mesh is an alpha shape, wherein the derivation of the mesh is carried out by reducing a radius used to derive the alpha shape while monitoring a water-tightness thereof, and wherein the monitoring of the water-tightness of the alpha shape is carried out by analyzing a connectedness of points inside and outside the alpha shape by flood filling the alpha shape;”
Claim 7: “deriving, from the points, a watertight mesh with respect to the points, wherein the mesh is an alpha shape and wherein the derivation of the mesh is carried out by reducing a radius used to derive the alpha shape while monitoring a water-tightness thereof by flood-filling the alpha shape, and wherein the monitoring of the water-tightness of the alpha shape is carried out by analyzing a connectedness of points inside and outside the alpha shape;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-8 and 12-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148